internal_revenue_service department of the treasury washington dc coniact person telephone number in reference to date t ep ra t1 dec lil a0l legend individual a individual b plan x trust fund fund dear this is in response to a request for a letter_ruling submitted by your authorized representative on date as supplemented by additional correspondence on august october and date concerning the minimum distribution_requirements under sec_401 of the internal_revenue_code the code your representative submitted the following facts and representations in support of your request individual a reached his required_beginning_date as that term is defined in sec_401 a on date and he died on date distributions from plan x to individual a prior to his death were based on his single recalculated life expectancy individual a executed a_trust instrument on date the trust and on date individual a designated the trust as the beneficiary of his account under plan x you represent that the trust is valid under state law individual b individual a’s daughter was named trustee of the trust your authorized representative asserts that pursuant to its terms the trust became irrevocable at the death of individual a article iv of the trust provided that the trust property be divided into two trust estates fund and fund at the death of individual a article v provided that upon individual a’s death individual b was entitled to the income and principal of fund subject_to a standard article v further provided that the remainder of assets under fund be paid and distributed to each child of individual b then living or to the lineal_descendants of each child the trust also entitled individual b to the income and principal subject_to a standard of fund under the terms of the trust individual b could appoint the remainder of any property in fund but the appointment was limited to her lineal_descendants your authorized representative asserts that the plan x administrator was provided a copy of the trust instrument at the time minimum distributions commenced individual b is older than any of her lineal_descendants referenced above as potential remaindermen of trust property based on the above facts and representations you request a ruling that for purposes of determining the required minimum distributions incident to the death of individual a individual b is treated as the designated_beneficiary of individual a’s account under plan x and therefore required minimum distributions from plan x may be made over individual b’s single life expectancy as the beneficiary with the shortest life expectancy of all potential beneficiaries existing at the time of individual a’s required_beginning_date sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed to such employee not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the later of the calendar_year in which the employee retires or attains age and sec_1_401_a_9_-1 of the proposed_regulations q a d-3 provides the general_rule that for purposes of determining the distribution period described in sec_401 of the code for distributions before death the designated_beneficiary will be determined as of the employee’s required_beginning_date sec_1_401_a_9_-1 of the proposed_regulations q a d-5 a provides that pursuant to d- 2a of this section only an individual may be a designated_beneficiary for purposes of determining the distribution period under sec_401 consequently a_trust may not be the designated_beneficiary even though the trust is named as beneficiary however if the requirements of paragraph b of this d-5 are met distributions made to the trust will be treated as having been paid to the beneficiaries of the trust with respect to the employee’s interest under the plan for purposes of determining the distribution period under sec_401 if as of any date on or after the employee’s required_beginning_date a_trust is named as a beneficiary of the employee and the requirements of paragraph b of this d-5 are not met the employee will be treated as not having a designated_beneficiary under the plan for purposes of sec_401 consequently for calendar years beginning after that date distributions must be made over the employee’s life or over the period which would have been the employee’s remaining life expectancy determined as if no beneficiary had been designated as of the employee’s required_beginning_date the requirements of paragraph d-5 b are met if as of the later of the date on which the trust is named as a beneficiary of the employee or the employee’s required_beginning_date and as of all subsequent periods during which the trust is named as a beneficiary the following requirements are met the trust is a valid trust under state law or would be but for the fact that there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable from the trust instrument within the meaning of d-2 of this section the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a e-5 a provides that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period sec_401 of the code provides that where distributions of an employee’s interest have begun in accordance with subparagraph a ii concerning required distributions and the employee dies before his interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being listed under subparagraph a ii as of the date of his death in this case individual a participated in plan x a qualified_retirement_plan individual a began taking minimum distributions in and died in the beneficiary of his interest in plan x was the trust a_trust in effect at individual a’s required_beginning_date the trust provided that individual b is the income and principal beneficiary subject_to a standard of fund and fund the trust satisfies the requirements of sec_1_401_a_9_-1 of the proposed_regulations q a d-5 the facts indicate that only the children of individual b or if deceased the children of individual b’s children are entitled to the remainder of the trust assets individual b is the oldest beneficiary of all potential beneficiaries of individual a’s interest in plan x accordingly we conclude that individual b is treated as the designated_beneficiary of individual a’s account under plan x and therefore that minimum required distributions may be made to individual b over her single life expectancy measured from individual a’s required_beginning_date the above ruling is based on assumption that plan x is qualified at all times relevant to the transaction this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours ign’ she john swieca john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose cc
